[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-16405                 ELEVENTH CIRCUIT
                                                            SEPTEMBER 30, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                 D. C. Docket No. 09-00017-CR-ORL-28KRS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

STEVEN JAMES BUSSARD, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 30, 2010)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Steven James Bussard, Jr. appeals his conviction for attempted receipt of
child pornography. 18 U.S.C. §§ 2252A(a)(2)(B), (b)(1). Bussard challenges the

sufficiency of the evidence supporting his conviction and the denial of his motion

for a new trial. We affirm.

      The district court did not err by denying Bussard’s motion for a judgment of

acquittal. The government proved that Bussard attempted to receive knowingly

child pornography that had been transported in interstate commerce. Id. Bussard

admitted to agents that he had “purchased . . . access . . . and viewed child

pornography,” and his confession was corroborated by evidence on Bussard’s

computer of at least one image of child pornography and receipts for subscriptions

to two websites titled “Excited Angels” and “Pedoland-Kidz Porn.” See United

States v. Micieli, 594 F.2d 102, 109 (5th Cir. 1979). Bussard argues that the

government failed to prove he accessed the websites with knowledge they

contained child pornography, but we disagree. See United States v. Deverso, 518

F.3d 1250, 1258 (11th Cir. 2008). Federal agents obtained Bussard’s contact

information from PayPal in response to a request for persons who had purchased

access to websites containing child pornography. The “Excited Angels” website

contained child pornography and, three hours after Bussard subscribed to that

website, PayPal limited Bussard’s account permanently for violating the

“Acceptable Use Policy” by “send[ing] or receiv[ing] payments or donations for



                                           2
obscene or sexually oriented goods or services.” The receipt for Bussard’s

subscription to the “Kidz Porn” website listed an internet address of

“http://paymembers.biz/members/ pedoland,” and Bussard had downloaded to his

computer an advertisement for a Pedoland website that promised its subscribers

access to pictures and videos of girls between one and ten years old masturbating

and engaging in oral sex. Bussard argues that the government failed to prove that

the “Pedoland” advertisement was connected to the “Pedoland-Kidz Porn” website,

but the advertisement and website share the same name, the amount Bussard paid

for a subscription to “Kidz Porn” matched the advertised cost for access to

Pedoland, and the title “Kidz Porn” references explicitly the type of pornography

promised in the Pedoland advertisement. There was ample evidence to support

Bussard’s conviction.

      The district court also did not abuse its discretion by denying Bussard’s

motion for a new trial based on the cumulative effect of the insufficiency of the

evidence, evidentiary rulings, and prosecutorial misconduct. Bussard argues about

the sufficiency of the evidence, but the verdict “was not contrary to the weight of

the evidence.” United States v. Martinez, 763 F.2d 1297, 1313 (11th Cir. 1985).

Bussard complains about the admission of Exhibit 24 under Federal Rule of

Evidence 404(b), but Bussard knew of and was prepared to defend against the



                                          3
exhibit, and the district court eradicated any possible prejudice by instructing the

jury that the evidence could be used only to determine Bussard’s intent or

knowledge. See United States v. Edouard, 485 F.3d 1324, 1346 (11th Cir. 2007).

Bussard argues, for the first time on appeal, about the jury viewing seven exhibits

that were later removed from evidence, but Bussard fails to establish that the

exhibits had a substantial effect on the jury’s verdict. See United States v.

Tenorio-Angel, 756 F.2d 1505, 1512 (11th Cir. 1985). The district court instructed

the jury to disregard the exhibits and, in the light of the evidence against Bussard

and his defense that he accessed websites containing child pornography

inadvertently, it is unlikely that the jury would have reached a different verdict.

See United States v. Warren, 772 F.2d 827, 838–39 (11th Cir. 1985); Tenorio-

Angel, 756 F.2d at 1512.

      Bussard also failed to establish the prosecution committed any reversible

error. Bussard argues the government twice violated the Jencks Act, but he

admitted in his post-trial motion that the alleged violations did not prejudice him.

See United States v. Hamaker, 455 F.3d 1316, 1327 (11th Cir. 2006). Bussard also

argues the government committed misconduct by referencing an organization that

operated websites containing child pornography and classifying images as child

pornography that Bussard did not receive, but any error did not harm Bussard’s



                                           4
substantial rights. Bussard was not part of the organization and the district court

gave an instruction to that effect, see Tenorio-Angel, 756 F.2d at 1512, and the jury

was required to determine whether the materials Bussard attempted to receive

contained child pornography. Because Bussard has failed to establish any

reversible error, he cannot establish that cumulative error entitled him to a new

trial. United States v. Culver, 598 F.3d 740, 751 (11th Cir. 2010).

      We AFFIRM Bussard’s conviction.




                                          5